ROBB, Associate Justice.
Appeal from a decision of the Patent Office, refusing four claims covering an alleged invention on a screw cap for a fruit jar.
The claimed novelty consists of “a closely rolled bead formed around the lower edge of said cap, whereby the spreading of the lower edge of the cap, and cutting of the gasket or hands, is prevented, and a more uniform sealing action is obtained.” In the other words, appellant has rolled np the lower edge of the old cap, and nothing more. While this change undoubtedly is an improvement over the prior art, it was suggested, as found by the Patent Office, by the patent to Rediugton, No. 1,110,646, which, though differing somewhat from appellant’s device, clearly disclosed the idea.
For the reasons more fully stated by the tribunals of the Patent Office, the decision is affirmed.
Affirmed.